Jenkins, P. J.
1. The court, did not abuse its discretion in denying the motion to declare a mistrial because of the improper remarks of counsel for the defendant during final argument, not based upon any evidence, that “a judgment against this defendant would wipe out a lifetime’s savings — they couldn’t get this kind of insurance on the trucks, because the insurance companies will not write it for colored people,” where the court immediately instructed the jury that the remarks were improper and did not refer to any evidence introduced during the trial, and that they should disregard the remarks when they came to make their verdict, and the court also rebuked offending counsel. See Code, § 81-1009; Georgia Life Ins. Co. v. Hanvey, 143 Ga. 786 (3) (85 S. E. 1030); Manchester v. State, 171 Ga. 121 (7), 132 (155 S. E. 11); Trammell v. Atlanta Coach Co., 51 Ga. App. 705 (5), 709 (181 S. E. 315), and cit. In Veazey v. Glover, 47 Ga. App. 826, 828 (171 S. E. 732), there was no rebuke of counsel.
2. Other grounds of tlie motion for new trial, not being argued or insisted on, will not be considered.

Judgment affirmed.


Stephens and Sutton, JJ., concur.